The Attorney            General of Texas

JIM MA?TOX                                             0::ober   24,   1984
Attorney General


Supreme Cowl Building
                                    Mr. Reymon L. Bynum                          Opinion   No.   m-219
P. 0. BOX 1254a                     Conrmissioner of Education
Austin. TX. 78711. 25.9             Texas Education Age n:y                      RI?: Authority of peace officers
51214752501                         201 East 11th Street                         commissioned by school districts
Telex QlolS74-1367
                                    Austin, Texas    78731
Telacooier  5121475-0266

                                    Dear Mr. Bynum:
714 Jackson. Suite 7W
DaIhs. TX. 75202.4508                      You have askwl     the following       two questions  regarding        peace
2141742-8944
                                    officers   commissiowd     by boards of      trustees  of independent        echool
                                    districts:
4824 AIWRa      Ave.. Suite   160
El Paso. TX. 799052793                            1. What   are the responsibilities of the Texas
91515333494                                    Commission on Law Enforcement Officer      Standards
                                               and Education concerning such peace officers?
  . I Texas. Suite 700
HO”SlO”. TX. 77OQ2.3111                             2. Do such peace officers        . . . have all the
713l2255886                                    powers,    privileges,       and immunities      of   peace
                                               officers   whenever they are in the performance of
                                               their official      duties   even when they are not on
EN Broadway, Suite 312
Lubbock. TX. 79401.3479
                                               school property?        ([For example, during the] hot
 SOSi747.5238                                  pursuit of a person who has committed a crime on
                                               school   p’roperty.     the regulation     of traffic     on
                                               contiguous     streets,     and [the]   investigation     of
 4309 N. Tenth. Sutle S
 McAlle”. TX. 785ol.lS85
                                               crimes co:mnitted on school property.)
 5121682.4547
                                    You advise us that :he first    question is prompted by the refusal     of
                                    the Commission on Law Enforcement Officer      Staodards and Education to
 203 Main Plaza. Suile CO           license   putative Iwace officers     commissioned   pursuant  to section
 Son Antonio. TX. 782052797
                                    21.483 of the Education Code.    This section provides as follow:
 512/225-4191

                                               The board of trustees          of any school district       may
                                               employ campus security          personnel for the purpose
                                               of carryiag out the provisions            of this subchapter
                                               and if        the   board   of   trustees     authorizes    any
                                               officer      tc bear arma then they must connaission
                                               them as peace officers.           Any officer     comissioned
                                               under this section        is vested with- all the powers.
                                               privilege,,,      and immunities of pesce officers        while
                                               on   the pr,>perty under the control and jurisdiction
                                               of the dis,rrict       or othervise   in the performance of
                                               his dutic!ri.        Any officer     assigned    to duty and
                                               commissiowd shall take and file the oath required
Mr. Raymon L. Bynum - Page 2           m-219)




            of   peace officers,    aod ahall execute and file            a
            good and sufficfent       boad In the au0 of $1,000,
            payable to the board of trustees,        vith two or more
            good and sufficient      sureties,    conditioned     that he
            will    fairly,  impsrtlally.     and faithfully      perform
            all the duties that nay be required of him by law.
            The bond may be sued on from tima to time in the
            name of any person l.njured until the whole amount
            of    the bond is wcovered.            Any peace      officer
            coaunissioned    under this      section    must meet all
            minimum standards      for peace officers        established
            by the Commission on Law Enforcement                  Officer
            Standards and Education within one year of his
            commission, or his commission shall automatically
            expire.

       The explicit    language of’ section 21.483 establishes     that:    (1) a
school district     board of trustees may employ campus security       personnel
to carry out the provisions         of subchapter H of chapter 21 of the
Education Code; (2) campus .,wurity          personnel   commissioned as peace
officers    under section 21.483 possess “all the pavers, privileges,          and
immunities of peace officers       ,rhile on the property under the control
and jurisdiction      of [their employing school] district      or otherwise    In
the performance       of [their]   duties”;    and (3) officers     commissioned
under section     21:483 must, within one year of their cowmission.          meet
all minimum standards        for Ilesce officers    established   by the Texas
Cosunission    oo Law Enforcement         Officer   Standards    and Education
 [hereinafter    TCLEOSE], or their commissions automatically       expire.

      Section     6(c)   of article   4413(29aa).     V.T.C.S.,   provides    that

             [n]o person who dowl oot have a license issued by
             the Commission [on Law Enforcement Standards and
             Education]     shall be  appointed   as  s   peace
             officer.   . . .

 Section   6(h)   off the same statute    provides:

             ‘Peace officer,’    1cr the purposes of this Act,
             means only a persor so designated by Article  2.12.
             Code of Criminal I’rocedure,    1965, or by Section
             51.212 or ,5! .214, Texas Education Code.

 It has been suggested that csapus security personnel may not under any
 circumstances       be regarded ac, “peace officers,”    because they are not
 vithin     either    article  2.12 of the Code of Criminal Procedure          or
 sections      51.212 or 51.214 cmf the Education Code and are therefore
 ineligible      to be licensed as peace officers    under article 4413(29aa).

        We agree that campus tiecurity personnel  commissioned as peace
 otficers   under section 21.483 of the Education Code are not eligible



                                         p. 984
Mr.   Raymon   L. Byoum - Page 3     (JH-219)




to be licensed        aa “peace officers”       by the commission under article
4413(29aa).       The express language of sections        6(c) and 6(h) of article
4413(29aa)      dictates     this conclusion.     This does not meao. however,
that such personnel          may not be designated      as “peace officers”       by a
different     statute.      Section 6(h) of article       4413(29aa) provides only
that “for purposes of ---        this Act,” &,     article     4413(29as),    the term
“peace    off ice?’     includes     only those persons      so designated      by the
enumerated statutes;          it   dew   not rule out   the   possibility    that  some
other act may designate somwne as a “peace officer.”                   And this offlce
haseld       on severs1 occasions         that a variety    of statutes     other than
article    4413(29aa) designat,? certain individuals           as “peace officers.”
See, e.g.,      Attorney GeneraIL Opinion MU-54 (1979) and opinions               cited
 therein.

        Section    21.483 expresrily   designates    as “peace officers”        campus
security      personnel commissioned as such under that section,             and this
 statute Is oo an equal footing with article            4413(29aa).     When article
4413(29aa)       and section   21.M    are read together        and harmonized.        as
 they‘must      be, Calvert v. Pwt Worth Nat&al             Bank, 356 S.W.Zd- 918
 (Tex. 1962).       the conclusion   inevitably    follows    that   section    21.483
 campus security      personnel are peace officers       who by the very terms of
‘section     21.483 must meet .1:11 TCLEOSE minimum standards within one
year.     Those standards include licensure        by TCLEOSE. Of course, they
 enjoy their status as peace officers          ouly in certain instances,        i.e.,
 “while    on the property      under the control       and jurisdiction       of the
 district     or otherwise in t’w performance of [their]            duties.”     Educ.
 Code 521.483.

        In answer to your f::rst         question,      therefore,     because campus
 security     personnel     commissioned as “peace        officers”     under section
 21.483 of the Education Cods are not eligible              to be “peace officers,”
 as defined      by article     4413(29aa),    the   commission has oo licensing
 responsibility      coecerning t’wse officers.         Under the express terms of
 section 21.483, the boards of trustees of the school districts                 of this
 state,   not the commission, have the discretion              to decide whether to
 commission individuals        as “peace officers”      under that statute and the
 power to issue such commissions If they choose to do so.                    The boards
 of trustees must require that anyone commissioned as a “peace officer”
 under section 21.483 satisf:r the “minfmum standards for peace officers
 established      by” the cowission,            including     medical,     educational.
 testing.    and   other   requirenents,    within   one  year.     The cocaaission in
 its discretion       may consult with such boards .on the implementation of
 these standards.        V.T.C.S. art. 4413(29aa),       12(a)(6).

        Your second question      cannot be answered in the abstract.          As
  noted, campus security   personnel may be employed “for the purpose of
  carrying  out the provisions      of [subchapter     M of chapter 21 of the
  Education Code] .‘I They are clothed with the powers. privileges,           and
  immunities of peace officer:5      generally “while on the property under
  the control   and jurisdict:cln      of the district    or otherwise    in the
  performance  of [their]     duties.”    Whether campus security      personnel



                                     p.   985
Hr. Rsyaon L. Bynum - Page 4 (m-219)




would be authorized      to eagnge in the particular        activities    you
describe  is a fact question.       The resolution of this question depend8
upon the scope of their duttes as defined by their employing school
boards and vhether they maI’ be said to be “on property             under the
control   and jurisdiction       wf   the district   or otherwise      in the
performance of [their]    duties;” vhen they engage in such activities.

                                   2’u n n A u Y
               The     Texas    Colnlission      on    Law Enforcement
           Standards        has    no     licensing        responsibility       I
           concerning      “peace   officers”       commissioned       under
           section    21.483 of the Texas Education Code.                 The
           scope    of    the   pouczs    of    section      21.483    peace
           officers     depends upon the nature and scope of
           their duties as defined by their employing school
           district    boards of trustees and upon whether, when
           they engage in pclrticular            activities.      they are
           carrying     out the Ilrovisions        of subchapter       M of     .
           chapter 2 of the Mucation Code and are “on the
           property     under the control         and jurisdiction         of
            [their   employing] district        or [are] otherwise         in
           the performance of Itheir] duties.”




                                                  JIM     MATTOX
                                                  Attorney General of Texas

 TOMGREEN
 First Assistant   Attorney    General

 DAVID R. RICHARDS
 Executive Assistant Attorney       General

 Prepared by Jon Bible
 Assistant Attorney General

 APPROVED:
 OPINIONCOMHITTEE

 Rick Gilpin, Chairman
 Jon Bible
 Susan Garrison
 Ann Kraatx
 Jim Moellinger
 Nancy Sutton
 Bruce Youngb load



                                         p. 986